          Case 1:19-cv-01114-SMV Document 29 Filed 03/29/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JAMI LYNN MEDINA,

        Plaintiff,

v.                                                                      No. 19-cv-1114 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Plaintiff’s Motion to Reverse and Remand for Rehearing [Doc. 20], in a

Memorandum Opinion and Order entered concurrently herewith,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.

                                                  ____________________________________
                                                  STEPHAN M. VIDMAR
                                                  United States Magistrate Judge
                                                  Presiding by Consent
